DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-5, 7, & 14 have been amended and examined as such.
Claims 2-3 have been cancelled as requested by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-11, & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAMURA (US 2012/0169803 A1) in view of AOYAMA et al. (US 2013/0286069 A1).
As related to independent claim 1, TAKAMURA teaches a printing device that prints an object on a medium by inkjet printing (Figure 1, shown below), the printing device comprising: a glossy ink [i.e. white] head as an inkjet head that discharges ink droplets of a glossy ink having a glossy color [i.e. white] (Page 1, Paragraph 3), and a main scan driver that prompts the glossy ink head to perform main scans in which the glossy ink head discharges the ink droplets while moving in a main scanning direction previously set, the glossy ink head, in the main scans, discharging the ink droplets plural times while moving in the main scanning direction to form ink dots at a plurality of positions on the medium aligned in the main scanning direction (Figures 1 & 12, both shown below), the ink droplets discharged from the glossy ink head each having a 

    PNG
    media_image1.png
    692
    511
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    608
    514
    media_image2.png
    Greyscale

Continuing with claim 1, TAKAMURA does not specifically teach the glossy ink containing a glossy pigment.  However, AOYAMA et al. teaches a printing device that prints an object on a medium by inkjet printing with a glossy ink head as an inkjet head that discharges ink droplets of a glossy ink [i.e. white, glitter, or metallic] having a glossy color (AOYAMA et al. – Page 1, Paragraph 5-6 and Figures 6-7, shown below); wherein the glossy ink containing a glossy pigment (AOYAMA et al. – Page 1, Paragraph 6) and a solvent (Page 1, Paragraph 10).

    PNG
    media_image3.png
    399
    566
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    459
    468
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to further detail the composition of the glossy ink of TAKAMURA to include the pigment of AOYAMA et al. to indicate that which was commonly used and well known in the art at the time of filing in an effort to provide a recorded image having excellent drying and fixing properties (AOYAMA et al. – Page 1, Paragraph 11).

Continuing with claim 1, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach the glossy ink is a metallic color ink (AOYAMA et al. – Page 1, Paragraph 6); a color ink head as an inkjet head that discharges ink droplets of a color printing ink (TAKAMURA – Figure 1, shown above and AOYAMA et al. – Page 1, Page 13 and Figure 6, shown above), wherein the glossy ink forms a metallic layer as a lower layer [i.e. glitter ink is used in the formation of the undercoat layer], and the color printing ink color ink forms an upper layer (AOYAMA et al. – Page 1, Paragraphs 6-7), and ink dots formed on the medium by an ink droplets discharged from the color ink head is smaller in size than an ink dot formed on the medium by an ink droplet discharged from the glossy ink head (TAKAMURA – Figure 
As related to dependent claim 4, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach a drive signal output unit that outputs a drive signal to prompt the ink droplets to be discharged, wherein the drive signal output unit outputs a first drive signal to the color ink head, the first drive signal being a signal that changes in a first waveform previously set, and the drive signal output unit further outputs a second drive signal to the glossy ink head, the second drive signal being a signal that changes in a waveform different from the first waveform of the first drive signal (TAKAMURA – Figure 1, shown above and Figure 11, shown below).

    PNG
    media_image5.png
    504
    647
    media_image5.png
    Greyscale

As related to dependent claim 6, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach the printing device prints an object by multipass printing the glossy ink head, in each one of the main scans, discharges the ink droplets to pixel positions selected based on mask data previously 

    PNG
    media_image6.png
    349
    402
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    339
    383
    media_image7.png
    Greyscale

As related to further dependent claim 7, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach another color ink head as an inkjet head that discharges ink droplets of a color printing ink, wherein the color ink head discharges the ink droplets to pixel positions selected based on one piece of the mask data shared with the glossy ink head (TAKAMURA – Figures 1 & 12, both shown above).
As related to dependent claim 8, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach the glossy ink head comprises a glossy ink nozzle through which the ink droplets of the glossy ink are discharged, the printing device comprises a color printing nozzle through which the ink droplets of the color printing ink are discharged (TAKAMURA – Page 1, Paragraph 20; Page 3, Paragraph 51; Figure 1, shown above & Figures 4 & 6, Reference #72, shown 

    PNG
    media_image8.png
    370
    474
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    245
    535
    media_image9.png
    Greyscale

As related to further dependent claim 9, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach the first main scan dot density is a main scan dot density that allows for contact on the medium between any ones of the ink dots of the glossy ink, and the second main scan dot density is a main scan dot density that allows for no contact on the medium between any ones of the ink dots of the color printing ink (TAKAMURA – Page 1, Paragraph 20 and Figure 12, shown above).
As related to further dependent claim 10, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach the printing device prints an object by multipass printing based on mask data that designates target pixels for 

    PNG
    media_image10.png
    599
    509
    media_image10.png
    Greyscale

As related to further dependent claim 11, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach when a printing pass number required for solid-color print of a preset region at a preset concentration is defined as a solid-color print pass number, the main scan driver uses mask data for the glossy ink nozzle and the color printing nozzle, the mask data being configured to set a smaller value for the solid-color print pass number when the solid-color print is performed by the glossy ink nozzle than for the solid-color print pass number when the solid-color print is performed by the color printing nozzle (TAKAMURA – Page 1, 
As related to further dependent claim 13, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach the color printing nozzle discharges the ink droplets on an ink layer formed by the glossy ink nozzle (AOYAMA et al. – Page 1, Paragraph 6).
As related to independent claim 14, TAKAMURA teaches a printing method of  printing an object on a medium by inkjet printing (TAKAMURA – Figure 1, shown above), the printing method comprising: prompting a glossy ink [i.e. white] head as an inkjet head that discharges ink droplets of a glossy ink having a glossy color [i.e. white] (TAKAMURA – Page 1, Paragraph 3), to perform main scans in which the glossy ink head discharges the ink droplets while moving in a main scanning direction previously set, the glossy ink head, in the main scans, discharging the ink droplets plural times while moving in the main scanning direction to form ink dots at a plurality of positions on the medium aligned in the main scanning direction (TAKAMURA – Figures 1 & 12, both shown above), the ink droplets discharged from the glossy ink head each having a volume constituting a size that allows for contact on the medium between any ones of the ink dots formed in each one of the main scans.
Continuing with claim 14, TAKAMURA does not specifically teach the glossy ink containing a glossy pigment and a solvent.  However, AOYAMA et al. teaches a printing method for printing an object on a medium by inkjet printing with a glossy ink head as an inkjet head that discharges ink droplets of a glossy ink [i.e. white, glitter, or metallic] having a glossy color (AOYAMA et al. – Page 1, Paragraph 5-6 and Figures 6-

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to further detail the composition of the glossy ink of  TAKAMURA to include the pigment and solvent of AOYAMA et al. to indicate that which was commonly used and well known in the art at the time of filing in an effort to provide a recorded image having excellent drying and fixing properties (AOYAMA et al. – Page 1, Paragraph 11).

Continuing with claim 14, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach the glossy ink is a metallic color ink (AOYAMA et al. – Page 1, Paragraph 6); and prompting a color ink head as an inkjet head that discharges ink droplets of a color printing ink (TAKAMURA – Figure 1, shown above and AOYAMA et al. – Page 1, Page 13 and Figure 6, shown above), wherein the glossy ink forms a metallic layer as a lower layer [i.e. glitter ink is used in the formation of the undercoat layer], and the color printing ink color ink forms an upper layer (AOYAMA et al. – Page 1, Paragraphs 6-7), and ink dots formed on the medium by an ink droplets discharged from the color ink head is smaller in size than an ink dot formed on the medium by an ink droplet discharged from the glossy ink head (TAKAMURA – Figure 1, shown above), wherein the ink droplets discharged from the color ink head each have a volume constituting a size that allows for no contact on the medium between the ink dots formed in each one of the main scans (TAKAMURA – Figures 1 & 12, both shown above).
	

Claims 5 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAMURA (US 2012/0169803 A1) in view of AOYAMA et al. (US 2013/0286069 A1) and further in view of SAITA (US 2014/0043386 A1).
As related to dependent claim 5, the combination of TAKAMURA and AOYAMA et al. remains as applied above and continues to teach a complete coverage of the medium by the glossy ink (TAKAMURA - Page 1, Paragraphs 3-4 and AOYAMA et al. – Page 1, Paragraph 6) and one of ordinary skill in the art would have understood the need to decrease the viscosity or increase the spreadability of the glossy ink in an effort to ensure thorough flattened coverage, while also recognizing the need for higher viscosity color printing ink to increase the dot resolution of the color ink without blurring (TAKAMURA - Figures 12 & 14, shown previously).  Meanwhile, SAITA teaches an inkjet recording apparatus with a glossy ink head and a color ink head (SAITA – Figures 1 and Figure 32, shown below) and specifically calls for the glossy ink to be more readily spreadable (SAITA –Page 6, Paragraph 100; Page 7, Paragraph 116; and Page 17, Paragraph 254).

    PNG
    media_image11.png
    462
    546
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    406
    662
    media_image12.png
    Greyscale




As related to further dependent claim 12, the combination of TAKAMURA, AOYAMA et al., and SAITA remains for the reasons indicated above and continues to teach a sub scan driver that prompts the glossy ink head to perform sub scans in which the glossy ink head moves relative to the medium in a sub scanning direction orthogonal to the main scanning direction, the glossy ink head comprising a plurality of the glossy ink nozzles aligned in a row in the sub scanning direction (TAKAMURA – Figure 1 & 12, shown previously and SAITA – Figure 1 & 32, shown above) wherein the main scan driver prompts at least a middle one in the row of the glossy ink nozzles to form the ink dots at the first main scan dot density, and the main scan driver prompts at least an endmost one in the row of the glossy ink nozzles to form the ink dots at a third main scan dot density lower than the first main scan dot density (SAITA – Page 6, Paragraph 100; Page 14, Paragraph 14; and Figure 32, shown above).

Response to Arguments
Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive. With respect to claims 1 & 14, Applicant argues that “Takamura fails to disclose .
In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “application of metallic ink as an upper layer in a two layer structure” & “below the metallic upper layer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that “Takamura fails to disclose… the metallic ink is disposed on the recording medium as a lower layer”, Examiner respectfully points Applicant to the rejection of the independent claims.  The teaching of the metallic or glossy ink is specifically taught by the secondary reference, AOYAMA et al., which as indicated previously and reiterated above also specifically teaches the glossy ink forms a metallic layer as a lower layer [i.e. glitter ink is used in the formation of the undercoat layer], and the color printing ink color ink forms an upper layer (AOYAMA et al. – Page 1, Paragraphs 6-7).
In response to Applicant’s argument that “Aoyama disclose metallic color ink applied to the top layer of a two-layer structure… reads against the claim language at specifically teaches the actual claim language: “the glossy ink forms a metallic layer as a lower layer and the color printing ink color ink forms an upper layer” (AOYAMA et al. – Page 1, Paragraphs 6-7).
In response to Applicant’s argument that “none of the reference discloses or suggests an effect… ‘the glossy finish of the lower metallic layer would not be completely lost due to the droplet size difference…’”, Examiner respectfully disagrees.  As indicated previously and reiterated above, TAKAMURA specifically teaches the ink dots of color printing ink do not contact each other (TAKAMURA – Figure 12, Reference KCMY inks) and AOYAMA et al. additionally teaches the effect [i.e. the glossy finish of the lower metallic layer would not be completely lost] as argued (AOYAMA et al. – Page 1, Paragraph 5-7 and Figures 2-4).
With respect to the dependent claims, no further arguments were presented and therefore the rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  YOSHIDA et al. (US 2011/0221805 A1) teaches a printing device and method which optionally prints a metallic ink first then a colored ink on the surface of the metallic ink.  YOSHIDA et al. (US 2011/0234660 A1) teaches a printing device and method which prints a white ink first then a colored ink on the surface of the white ink.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853